                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT MUIR WADE,

              Plaintiff,                   CIVIL ACTION NO. 3:15-cv-00584

              v.                           (SAPORITO, M.J.)

MONROE COUNTY DISTRICT ATTORNEY, et al.,

              Defendants.


                                       ORDER

      AND NOW, this 13th day of May, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

      1.     Count II of the complaint (access to courts) shall be

DISMISSED without prejudice for failure to state a claim upon which

relief can be granted, pursuant to 28 U.S.C. § 1915A(b)(1);

      2.     The Clerk is directed to enter JUDGMENT in favor of the

plaintiff with respect to Count I of the complaint (procedural due

process), pursuant to Rule 58 of the Federal Rules of Civil Procedure;

      3.     The defendants shall take all steps reasonably necessary to

preserve: the physical evidence taken from the victim’s body, including

fingernails of the victim and any scrapings from those fingernails; the

yellow turtleneck sweater worn by the victim and which had a bloodstain

on the neck and body of the sweater; the lavender leather coat; the bra,
underpants, pantyhose, and shoes of the victim; the trash bag in which

the body of the victim was found; the contents of the lavender coat of the

victim; and the inventory of the items found in the lavender coat;

     4.    The defendants shall produce the evidence described in the

preceding paragraph to the plaintiff for inspection and touch DNA

testing;

     5.    The defendants shall cooperate with the plaintiff in selecting

a qualified laboratory for touch DNA testing of the evidence described in

paragraph 3; and

     6.    Within sixty (60) days after the date of this Order, the

parties shall file a joint status report with respect to their progress or

performance under paragraphs 3, 4, and 5 of this Order.




                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                   -2-
